Horth, District Judge.
The defendants, James H. Louthan and Mary L. Louthan, appeal from an order of the district court for Banner county confirming the sale of a section of land, under a decree of foreclosure. The errors alleged and relied upon by the appellants are: (1) The court erred in finding that the property sold for its fair and reasonable value under the circumstances and conditions of the sale; and (2) the court erred in finding that the property would not realize a greater amount at a second sale.
The burden of proof is upon the appellants to show affirmatively that the judgment of the trial court was erroneous. The evidence on the question of the value of the land was by way of affidavits and these are not convincing that the amount for which the land sold under the circumstances and conditions of' the sale was so inadequate as to make it appear that it was the result of fraud or mistake. On the question of whether a greater amount would be realized at a second sale, appellants’ evidence is silent.
The judgment of the district court is therefore affirmed, with leave to appellants to redeem before the mandate is issued.
Affirmed.